John A. Fogleman, Justice, dissenting. I concur with the result reached by the majority insofar as questions pertaining to the substantiality of the evidence supporting the findings of the circuit court as to the liability of appellee are concerned. However, I am unable to say that the claim of appellee for damages for the delays due to utility obstructions is properly supported. The claim was submitted to appellant upon the basis of a statement made up by appellee’s superintendent Hubbell after the completion of the work, partly from daily reports of various foremen and partly from his own notes made on the job weekly. None of the sources of his information used in compiling the claim was available at the trial. The claim was broken down into individual items related to particular interferences with work progress. The costs for labor, equipment and “supervisory equipment” for moving away from the point where an obstruction was encountered were arrived at by an estimate made by Hubbell at the tíme the claim was prepared for presentation. None of the information as to work time lost or the distance moved on these occasions was recorded in any of the background sources utilized by Hubbell. It appears that each individual foreman would note the fact that an obstruction had been struck in his time book with no other information except the location at which his crew happened to be working on the succeeding day. Hubbell claimed that the minimum time loss ranged from a half day to a day. Hub-bell wouldn’t know the distance a crew or the equipment was moved in any instance, or the time required. Hubbell did claim to have personal knowledge of losses on certain occasions amounting to a total of $49,593.22, based upon his time and cost estimates. Max Mehlburger, an engineer called as an expert witness by appellee, was unable to give any estimate of time lost because of work stoppages attributable to obstructions by utility facilities in the right-of-way. He indicated that the amount of time lost was dependent upon various factors, among which were distance moved in order to resume work, potential for continued full utilization of machinery and the time interruption of work forces while a new job site was being located and forces were being transferred. The best estimate he gave on a one-block move ranged from ten minutes to an hour or two. Even then it is not clear whether he included time lag in getting a crew productively employed after the move. Ray Davis, a foreman for appellee, testified that on four or five occasions his crew would only skip 20 feet before continuing their work. Other moves were one block and still others two or three blocks. The time elapsed before return, in his recollection, ranged from a day to two or three weeks. The notes kept by him did not reveal where he moved, but he indicated that daily reports might disclose some of this information. He estimated the minimum time loss on a move to one-half day. Hubbell’s estimates were admitted over the objection of appellant. Except for those items of which he claimed to have personal knowledge, his testimony could not have been the basis of anything except speculation and conjecture. Even those estimates were not based upon the size of the work force involved, the equipment moved or any other identifiable factor. Hubbell simply applied his “rule of thumb.” Several of his estimates of costs running in the hundreds of dollars on particular stoppages were identical to the odd penny. I have been unable to find any total of his estimates of damages well documented enough to support an allowance of $75,000 in damages. Although I feel that a work stoppage from February 10, 1965, to March 11, 1965, ordered by appellant was unauthorized, I am unable to find evidence of appellee’s damage arising from this breach. I agree that there is substantial evidence to support the trial court’s finding that appellee should not be liable for liquidated damages. Appellant’s long delay and comprehensive investigation before denying appellee’s claims is some indication that this is not a case for allowance of liquidated damages for delay. There was also a failure to show any relationship between the actual damages sustained and the daily amount specified. I would reverse the judgment and remand the case for a new trial, or reduce the judgment to $102,628.591, the maximum amount for which I think it might be said that there is substantial support, if appellee is willing to enter a remittitur to that amount.  This is the sum of 153,094.67 retained as liquidated damages and 149,533.92 upon delay claims asserted by Hubbell.